Citation Nr: 1447119	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  07-29 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active service from December 1940 to March 1961.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), which reopened and denied service connection for bilateral hearing loss.  The Veteran timely appealed that decision.

In September 2009, the Board reopened a claim of service connection for bilateral hearing loss and remanded that claim for further development.  

The Veteran initially requested a Board hearing before a Veterans Law Judge in his September 2011 Appeal To Board Of Veterans' Appeals (VA Form 9), and was scheduled for that hearing in July 2012; however, he withdrew his request for a hearing in July 2012 correspondence.  No subsequent request for a hearing has been made.

The case was subsequently returned to the Board in February 2013, at which time the Board denied service connection for bilateral hearing loss.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  After extensive briefing by both parties, the Court issued a March 2014 Memorandum Decision which vacated the Board's February 2013 decision regarding the denial of the bilateral hearing loss claim and remanded the issue to the Board for further discussion.  The case has been returned to the Board at this time in compliance with the March 2014 Memorandum Decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran is shown to have bilateral hearing loss.

2.  The Veteran was issued a Combat Action Ribbon for his combat with the enemy during active service.

3.  The Veteran has competently and credibly stated that his bilateral hearing loss began during active service while in combat with the enemy.

4.  The evidence of record is not clear and convincing that the Veteran's bilateral hearing loss was not incurred in, began during, or otherwise the result of his active service.

5.  The December 2009 and January 2012 VA examiner's opinions are speculative in nature and generally factually inaccurate, significantly decreasing their probative value.

6.  By resolving all doubt in favor of the Veteran, the evidence of record demonstrates that bilateral hearing loss began during, was incurred in, or is otherwise the result of his combat service.  


CONCLUSION OF LAW

The criteria establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In light of the favorable decision with regard to the issue of service connection for bilateral hearing loss, as discussed below, further discussion with respect to VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to that issue.

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as certain organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2014); Heuer v. Brown, 7 Vet. App. 379, 384 (1995). 

The threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157. 38 C.F.R. § 3.385.

On appeal, the Veteran has averred that his bilateral hearing loss is related to the extensive noise he was exposed to during military service over the course of his 20-year career, to include his exposure to combat noise in both World War II and the Korean War.  The Veteran additionally stated that he suffered hearing loss in service as a result of his service in combat, noting that he has had hearing loss since his participation in combat, as well as hearing loss since he had an insect crawl in his right ear during military service, which also occurred during his combat service.

As an initial matter, the Board concedes that the Veteran has been diagnosed with a bilateral sensorineural hearing loss disability in this case.  Accordingly, the first element of service connection has been met.  

Presumptive service connection is not applicable in this case, however, as the Veteran's sensorineural hearing loss is not shown to have been diagnosed in the record until 2002, which is approximately 40 years after discharge from service; the Veteran's hearing acuity, as discussed below, is not shown to have been a disability for VA purposes at separation from service in 1961.  See 38 C.F.R. § 3.385.  As such, as there is no evidence to demonstrate that bilateral sensorineural hearing loss was diagnosed within one year of discharge from service, presumptive service connection is not for application in this case.  See 38 C.F.R. §§ 3.307, 3.309.  The Board, however, will turn to consideration of other service connection principles at this time.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Regarding the second element of service connection, the Board concedes that his service treatment records document that the Veteran's right ear had treatment for otitis externa during military service as a result of having an insect removed from his right ear.  Moreover, the Veteran was issued a Combat Action Ribbon for his participation in combat activities during his period of service.  In light of the Veteran's decoration with the Combat Action Ribbon, the Board concedes that the Veteran was in combat during his active service, and that he would have been exposed to combat noise as a result of that service.  

Moreover, as noted above, in the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b) (West 2002).

In this case, the Veteran has proved that he was in combat with the enemy and he has averred that his hearing loss, particularly his left ear hearing loss-as noted in an October 2004 statement-began during his combat service and therefore should be service-connected.  The Board finds that bilateral hearing loss is "consistent with the circumstances, conditions, and hardships" of the Veteran's combat service, even though no hearing loss treatment or diagnosis was shown in his service treatment records.  Accordingly, the presumption of service connection is for application in this case unless the Board can show clear and convincing evidence to the contrary.  See Id.  The Board finds that it cannot.

As noted in the Board's February 2013 decision, the Veteran's service treatment records do not show an in-service onset of a hearing loss disability under 38 C.F.R. § 3.385.  Instead, his hearing was found to be within normal limits (15/15) based on whispered voice tests in December 1945, December 1949, and January 1961.  The Board notes that the whispered voice test is not an assessment of hearing acuity consistent with 38 C.F.R. § 3.385.  

However, his January 1961 separation examination report also included audiometric findings of pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
10
LEFT
0
0
0
-
10

Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  When converted to ISO units, the above in-service audiometric examination reflects auditory thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
15
LEFT
15
10
10
-
15

Moreover, after service, the first evidence of bilateral hearing loss in this case is shown to have been in 2002, or approximately 40 years after discharge from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  

There is no intervening evidence of any complaint, treatment or diagnosis of any bilateral hearing loss from discharge from service in 1961 and 2002.  

The Veteran has been undergone VA audiological examinations in December 2009 and January 2012, at which time those VA audiologists rendered opinions with regards to whether the Veteran's bilateral hearing loss was related to his active service.  Those opinions are as follows.  

The December 2009 examiner noted that there were five audiometric examinations in the claims file (January 1961, May 2002, November 2005, November 2006 and January 2008), which indicated normal hearing in 1961 and mild to severe hearing loss in the right ear and no response in the left ear from 2002 through 2008.  During examination, the Veteran reported 20 years of service, during which he had "frequent infantry noise exposure, including four years in World War II and nine months in the Korean War.  No exposure to occupational or recreational noise was claimed."  The examiner additionally noted that the Veteran reported a history of left ear infections as a result of a cockroach crawling into his left ear while in service, significant in-take of antibiotics after that evidence, high blood pressure, and a surgery for a pacemaker a year prior to the examination.  After examination, the examiner rendered the following opinion:

It is well known that prolongated exposure to noise of high intensity and short duration, such as the military type, could cause permanent damage in the inner structures of the ear, resulting in irreversible hearing loss.  Hearing deficit could also be etiologically related to ear trauma, recurrent ear infections, and large doses of antibiotic intake.  Each one of these possible causes of hearing loss have no retroactive effect.  The hearing problem resulting from any of the previously mentioned etiologies is evidence in a short period of time after the occurrence of the event.  The late appearance of a hearing loss could be related to a normal aging process (presbycusis).  The Veteran reported history of military noise exposure, ear infections and antibiotic intake during military service; however, there is no evidence of hearing damage as a consequence of these factors, since the retirement physical examination (in January 1961) showed bilateral normal hearing.  Hearing loss was recorded [in May 2002], when the Veteran was more than 80 years old.  Therefore, it is my opinion that the currently diagnosed hearing loss is less likely as not causally related to his period of active service.  

The January 2012 examiner noted the January 1961, November 2005, November 2006, January 2008, December 2009, and August 2010 audiometric results.  That examiner noted, however, that medical records noted bilateral hearing loss since May 2002.  During that examination, the Veteran again reported 20 years of active military service noise exposure, without any other occupational or recreational noise exposure.  After examination, the examiner opined as follows:

* Claims file was carefully reviewed.
* Audio test dated January 1961 showed bilateral normal hearing at all tested frequencies.  Patient was released of active service in March 1961.
* No evidence in claims file nor [electronic VA treatment records] of complaints of hearing loss while in active service or soon after release of active service.  
* Evidence in claims file nor [electronic VA treatment records] of audiological care for the first time in May 2002, that is 41 years after release from active service.
*Actual hearing loss could be the result of a natural aging process, to post-service noise exposure, or a combination of both.

Considering all of the above it is my opinion that [the Veteran]'s claimed hearing loss is less likely as not caused by or a result of noise exposure during his active service.

Looking at this evidence, the Board cannot say in this case that there is clear and convincing evidence that the Veteran's bilateral hearing loss was not incurred in active service.  First, the Board notes that both VA examiners' opinions appear to be incredibly speculative, particularly the January 2012 examiner's opinion.  Such opinions are, therefore, diminished of probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative).

The January 2012 examiner's opinion is further diminished because it is factually inaccurate.  The Veteran stated in an October 2004 statement that his hearing loss began in and was the result of his active service; therefore, the third bullet point noted by that examiner is factually inaccurate, which makes the Board suspect that the first bullet point is also factually incorrect as well.  Curiously, the January 2012 examiner additionally listed "post-service noise exposure" as a potential etiological cause of the Veteran's bilateral hearing loss; yet, in that very examination report, the Veteran reported no post-service occupational or recreational noise exposure, nor had he ever reported any post-service noise exposure in the record.  It's clear to the Board that the January 2012 examiner's listing of post-service noise exposure as a potential etiological cause is factually incorrect.

Additionally, the Board notes that the VA examiners' opinions rest on the basis that 
there was no hearing loss disability during active service.  However, under Hensley, as noted above, a hearing loss disability need not be present at the time of discharge in order for service connection to be granted; the key inquiry is whether the Veteran's noise exposure caused his present hearing loss.  Neither opinion adequately addresses this proper inquiry, nor does either opinion address the Veteran's lay statements that his hearing loss began during combat service.

Moreover, the Board notes that prior to 1961, there is no audiometric data on which to evaluate any change in the Veteran's hearing acuity during his military service.  The Veteran only had whispered voice tests prior to 1961, which are completely nonscientific measurements of whether the Veteran actually suffered any loss of hearing acuity in service.  The Board additionally notes that the 1961 results show 10 or 15 decibels of loss in every Hertz level tested at that time.  Such evidence, therefore, would tend to corroborate the Veteran's statements that he had some hearing acuity loss during service, after the appropriate conversion.  

In this case, the Veteran had several years of combat service wherein he was exposed to combat noise exposure for an extensive period of time.  He has competently and credibly stated that such hearing loss began during his combat service and when he had an insect in his ear that caused an ear infection.  There is not clear and convincing evidence to rebut this highly competent, credible, and probative lay evidence.  

By resolving all doubt in favor of the Veteran, the Board finds that the evidence of record demonstrates that the Veteran's bilateral hearing loss began in or was otherwise incurred or due to active service.  Accordingly, service connection for bilateral hearing loss is warranted on the basis of the evidence of record in this case.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.102, 3.303(d).  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


